Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (WO 2016/0125761 A1) in view of Lightcap (U.S. Pat. No. 6,204,225) and Kitamura (U.S. PG Pub. No. 2016/0326450, “Kitamura ‘450”).
An English-language machine translation of Kitamura, which is attached, has been used in setting forth this rejection, and the line numbers referred to herein are those of the machine translation. 
In lines 33-42 Kitamura discloses a water-soluble metalworking oil composition comprising a sulfur-based extreme pressure agent, an unsaturated fatty acid or polymer thereof, and an amine. In lines 110-111 Kitamura discloses that the sulfur-based extreme pressure agent can be sulfurized fats and oils or sulfurized esters, as recited in component (A) of claim 1. A polymer of an unsaturated fatty acid meets the limitations of component (C) of claim 1. In lines 126-138 Kitamura discloses that the amine can be various tertiary and secondary amines, as recited in component (D) of claim 1. In lines 105-109 and 121-125 Kitamura discloses that the unsaturated fatty acid polymer and sulfur-based extreme pressure agents are present in amounts within or overlapping the ranges recited for components (A) and (C) of claim 1. In particular, Kitamura discloses that the unsaturated fatty acid polymer is more preferably present in an amount of 10 to 50% by weight, and the sulfur-based extreme pressure agent is more preferably present in an amount of 2 to 20% by weight, leading to a range of ratios of unsaturated fatty acid polymer to sulfur-based extreme pressure agent of 0.5 to 25, encompassing the range recited in claim 4. 
In lines 150-158 Kitamura discloses that the ratio of the base number of the amine (component D of Kitamura) to the acid value of the unsaturated fatty acid or polymer thereof is more preferably 1.2 or more, overlapping the range recited in claim 10. In the examples, Kitamura discloses compositions comprising 12% by weight of the amine, within the range recited in claim 6, and further leading to a ratio of amine to sulfur-based extreme pressure agent encompassing the range recited in claim 7, and amine to unsaturated fatty acid or polymer thereof overlapping the range recited in claim 9, based on the concentration ranges discussed above. While claim 11 recites an intended use limitation, it is noted that Kitamura discloses in lines 210-212 that the composition can be used for processing stainless steel, alloy steel, and nickel-based alloys, all as recited in claim 11, and also meeting the method limitations of claim 15. In lines 182-209 Kitamura discloses that the composition can be diluted with water, meeting the limitations of claim 12, where the composition is diluted to amounts overlapping the range recited in claim 14. The differences between Kitamura and the currently presented claims are:
i) Kitamura discloses in lines 161 and 163-165 that the composition can comprise a nonionic surfactant in an amount of 0.1 to 10% by weight of the surfactant, leading to a range of ratios of surfactant to sulfur-based extreme pressure agent of 0.005 to 5.0, overlapping the range recited in claim 3, a range of ratios of unsaturated fatty acid polymer to surfactant of 1 to 5000, encompassing the range recited in claim 5, and a range of ratios of amine to surfactant of at least 1.2, encompassing the range recited in claim 8. Kitamura further discloses in lines 207-209 that the water used to dilute the composition can be various types of water including deionized water and tap water. Kitamura does not specifically disclose the HLB of the nonionic surfactant.
ii) Kitamura does not specifically disclose the viscosity of the sulfurized oil, fat, or ester.
iii) Kitamura does not specifically disclose the hardness of the water used to dilute the composition. This relates to claim 13. 
iv) Some of the ranges of Kitamura overlap or encompass the claimed ranges rather than falling within them.
With respect to i), in column 2 lines 38-44 Lightcap discloses a metalworking fluid comprising a surfactant. In column 6 lines 9-17 and 30-41 Lightcap discloses that nonionic surfactants having an HLB of 11 to 13, within the range recited for component (B) of claim 1, are useful surfactants. The surfactants disclosed by Lightcap include an ethylene oxide adduct of a mixture of C12 and C14 alcohols, meeting the limitations of the component (B) of claim 2. 
It would have been obvious to one of ordinary skill in the art to select the nonionic surfactant of Kitamura to have the HLB disclosed by Lightcap, since Lightcap discloses in column 6 lines 37-40 that nonionic surfactants having an HLB of 11 to 13 ensure dispersibility of the composition into a wide range of water hardnesses, and it would have been obvious to one of ordinary skill in the art to select the specific ethylene oxide adduct of Lightcap since Lightcap teaches that it is a suitable surfactant for producing a stable concentrate that will not separate during long term storage.
With respect to ii), in paragraph 9 Kitamura ‘450 discloses a metalworking oil composition, and in paragraph 29 Kitamura ‘450 discloses that the composition preferably comprises a sulfurized fat and oil. In paragraph 31 Kitamura ‘450 discloses that the sulfurized fat and oil has a viscosity of 100 mm2/s to 2000 mm2/s, overlapping the range recited for component (A) of claim 1. 
It would have been obvious to one of ordinary skill in the art to select or prepare the sulfurized oil and fat of Kitamura to have the viscosity taught by Kitamura ‘450, since Kitamura ‘450 teaches in paragraph 32 that the use of sulfurized oil and fat outside the disclosed viscosity ranges imparts disadvantageous properties. 
With respect to iii), in lines 208-209 Kitamura discloses that the water used to dilute the composition can be deionized water, which has zero or near-zero hardness, within the range recited in claim 13. Additionally, as discussed above, Lightcap discloses that nonionic surfactants having an HLB of 11 to 13 ensure dispersibility of the composition into a wide range of water hardnesses. It therefore would have been further obvious to dilute the composition of Kitamura, Lightcap, and Kitamura ‘450 with water having a hardness in a range within or overlapping the range recited in claim 13, since Lightcap discloses that a wide range of water hardnesses are suitable when the claimed surfactant is present. 
With respect to iv), See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	In light of the above, claims 1-15 are rendered obvious by Kitamura, Lightcap, and Kitamura ‘450.

	 Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771